internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 3-plr-108768-01 date date distributing controlled a b state x date employee busine sec_1 segment segment a b c d e f g we respond to your authorized representative’s letter of date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated date date date date date date date and august plr-108768-01 the information submitted for consideration is summarized below distributing a state x corporation owns a percent which is more than percent of controlled a state x corporation the remaining stock of controlled is owned by employee distributing and controlled both use the accrual_method of accounting and have a taxable_year ending on date both distributing and controlled are engaged in busine sec_1 however distributing operates segment and controlled is currently operating segment which is an expansion of segment individual b owns b percent of the common_stock of distributing_corporation a owns the remaining common_stock and all of the nonvoting preferred_stock we have received financial information indicating that distributing has had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years b would like to concentrate more on segment while a would like to concentrate on segment therefore the taxpayers have proposed the following transaction distributing will transfer the following to b in exchange for all of his distributing stock the exchange a all of distributing’s controlled stock b dollar_figurec in cash c a dollar_figured promissory note with interest payable at e percent a term of f years which will be partially secured_by a line of credit and guaranteed by a and d a dollar_figureg deferred cash payment to be made f years following the exchange b through d above are hereinafter referred to as the other consideration the following representations have been made in connection with the proposed transaction a b c d the fair_market_value of the controlled stock and the other consideration to be received by b will be approximately equal to the fair_market_value of the distributing stock surrendered by b in the exchange no part of the consideration to be distributed by distributing pursuant to the exchange will be received by b as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of each segment and segment is representative of its present operations and with regard to each of these businesses there have been no substantial operational changes since the date of the last financial statements submitted following the exchange each of distributing and controlled will continue the active_conduct of its respective business independently and with its separate employees except that following the exchange b will be employed for transition plr-108768-01 e f g h i j k l m purposes by both distributing and controlled for a period not to exceed one year the exchange is carried out for the following corporate business_purpose to enable b to concentrate on the business of controlled and a to concentrate on the business of distributing the exchange is motivated in whole or substantial part by this corporate business_purpose distributing is not an s_corporation within the meaning of sec_1361 and there is no plan or intention by distributing or controlled to make an s_corporation_election pursuant to sec_1362 there is no plan or intention on the part of a or b to sell exchange transfer by gift or otherwise dispose_of any of their respective stock in either distributing or controlled after the exchange there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the exchange there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation subsequent to the exchange except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the exchange payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm's length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled based solely on the information submitted and representations made we hold as follows plr-108768-01 no gain_or_loss will be recognized to distributing on the exchange sec_355 b will recognize gain if any but not loss on his receipt of controlled stock and other consideration in exchange for all his distributing stock but not in excess of the fair_market_value of the other consideration sec_356 the gain shall be treated as gain from the exchange of property sec_356 and revrul_93_62 c b the holding_period of the controlled stock to be received by b will include the holding_period of the distributing stock surrendered in exchange therefor provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 b's basis in the stock of controlled after the exchange will equal the basis of the distributing stock surrendered decreased by the fair_market_value of the other consideration and increased by the amount of gain recognized on the exchange sec_358 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this ruling letter is consummated sincerely yours associate chief_counsel corporate by filiz a serbes chief branch
